IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,846-02


                            EX PARTE L.J. TOLIVER, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W 15-76745-N(A) IN THE 195TH DISTRICT COURT
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The Fifth

Court of Appeals affirmed his conviction. Toliver v. State, No. 05-17-01268-CR (Tex. App. —

Dallas Nov. 26, 2018) (not designated for publication). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On November 6, 2019, the trial court entered an order designating issues, which appears to

have been untimely. The district clerk properly forwarded this application to this Court. However,

the application was forwarded before the trial court made findings of fact and conclusions of law.

We remand this application to the trial court to complete its evidentiary investigation and make
findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish